Citation Nr: 1042370	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for osteoarthritis, 
status post diskectomy with radiating low back pain and disc 
herniation.

2.  Entitlement to service connection for a thyroid nodule 
(claimed as thyroid problems).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as depression and depressive 
disorder.

4.  Entitlement to service connection for an anxiety disorder.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Vetran had active military service from August 1974 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

Since the Veteran has requested a hearing before deciding this 
appeal, the Board is remanding his claims the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In an August 2010 signed statement requesting clarification, the 
Veteran indicated he wants a hearing at the RO before a Veterans 
Law Judge of the Board (Travel Board hearing).  So this hearing 
must be scheduled before deciding this appeal.  38 C.F.R. §§ 
20.700, 20.704 (2010).



Accordingly, the claims are REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the next available opportunity.  
Send him a letter notifying him of the 
date, time and location of this hearing.  
Put a copy of this letter in his claims 
file.  If he changes his mind and elects 
not to have a hearing, then also document 
that in the file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does `not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


